—In an action to recover damages for personal injuries, etc., the defendant appeals from so much of an order of the Supreme Court, Nassau County (De Maro, J.), dated June 11, 1997, as denied his motion to vacate an earlier order of the same court, dated January 13, 1997, inter alia, granting the plaintiffs’ motion to restore the action to the trial calendar upon the defendant’s default in opposing the motion.
Ordered that the appeal is dismissed as academic, without costs or disbursements (see, OReilly v Nelson, 261 AD2d 372 [decided herewith]). Santucci, J. P., Krausman, H. Miller and Feuerstein, JJ., concur.